NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT



In the Interest of M.S., a child. )
________________________________ )
                                  )
ADOPTION SERVICES, INC.,          )
                                  )
               Appellant,         )
                                  )
v.                                )                  Case No. 2D18-2923
                                  )
DEPARTMENT OF CHILDREN AND        )
FAMILIES and GUARDIAN AD LITEM )
PROGRAM,                          )
                                  )
               Appellees.         )
________________________________ )


Opinion filed February 1, 2019.

Appeal from the Circuit Court for DeSoto
County; Kimberly C. Bonner, Judge.

Robert L. Webster III, B.C.S. of Jeanne
T. Tate, P.A., Tampa, for Appellant.

Meredith K. Hall of Children's Legal
Services, Bradenton, for Appellee,
Department of Children and Families.

Thomasina F. Moore of Florida
Statewide Guardian ad Litem Office,
Tallahassee, for Appellee Guardian
ad Litem Program.
PER CURIAM.


          Affirmed.


NORTHCUTT, CASANUEVA, and SALARIO, JJ., Concur.




                                  -2-